This cause came on for further consideration upon the request of Robert A. Pratt, attorney for plaintiffs-appéllees, for a clarification of the order of this court in the above-styled case, dated August 31, 1988. Upon consideration thereof, it is the intention of the court to assess liability for the payment of garnisheed funds only to parties to the action before the court or to any person holding funds in trust for plaintiffs-appellees. (See [1988], 35 Ohio St. 3d 176, 519 N.E. 2d 642.)
Moyer, C.J., Sweeney, Locher, Holmes, Douglas, Wright and H. Brown, JJ., concur.